DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 18 objected to because of the following informalities:  “of fingerprint” should be “fingerprint”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The following claims 14,15,24,26, and their respective depending claims are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

	Per claims 14,15,24,26, it is not clear how to read audio signal/signal stream as presented in the claims.  The audio signal as defined by the specification is the signal received by receiver 102 (page 4 lines 10-15), nd the signal stream is output from receiver 102.  However, the claims recite that a processor detects a trigger point within an audio signal/signal stream, where the signal inside the processor is not the same signal as output from receiver 102, for example the fft will output a different signal than the audio stream being input to 102.  As such it is not clear how to read audio signal as used in the claims.  The claimed signals and processes should be recited in a form clearly map-able to the actual signal processing steps supported by the specification and figures. For example, ‘signal from 102 being input into a processor in order to detect a trigger point’.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The following claims 17,18,22,27, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sharma et al (US 20140142958 A1).



As per claims 17, Sharma discloses a method of triggering an event by a device with a processor and memory (the devices cited at the end of para. 385 each require a processor and memory in order to function), including:
(this portion is from the original claim 1 rejection)
receiving a signal stream with an audio signal (para. 385, via microphones in the receiver of the neighboring device);

detecting a trigger point within the audio signal based on identifying a fingerprint associated with the trigger point (para. 385, the point in time when the action is triggered is the trigger point) from a plurality of fingerprints stored in memory, each of the fingerprints corresponding to a different event (database of reference fingerprints, para. 227, each corresponding to a different event/the classification of a particular frame/section of audio); and

c) triggering an event (para. 227, the classification of a particular frame/section of audio is triggered based on the detected fingerprint ) associated with the identified fingerprint, where the timing of the event is synchronized to the trigger point because the particular piece of audio is classified at the point in time corresponding to the detecting fingerprint, alternatively the finger-print can be used to trigger to decode a watermark at that particular point in time.


(this portion is for the amended claim 17 recitation)
,where the method further includes:
a) defining one or more trigger points at one or more time locations within an audio track (para. 78, watermark data capacity per time segment of audio defines the watermarks in each segment/locations where each watermark defines a trigger point in the time segment); 
b) generating a fingerprint for each trigger point based upon the audio track (multiple watermarks are put into the audio stream via the defined watermark density/data capactiy); and 
c) associating an event with each trigger point (each detected fingerprint/watermark is associated with an event as per the actions/events cited above), and is associated with the identified fingerprint, where the timing of the event is synchronized to the trigger point because the particular piece of audio is classified at the point in time corresponding to the detecting fingerprint, alternatively the finger-print can be used to trigger to decode a watermark at that particular point in time, where the plurality of events is the database as cited in the above  rejection, database of reference fingerprints, para. 227);
Wherein each event of the plurality of events identifies a mechanical movement of a mechanical apparatus, disposed near a speaker configured to output the audio track, to be triggered when the mechanical apparatus detects, during output of the audio track via the speaker, the corresponding trigger point in the audio track output via a speaker and to be synchronized with the audio track. (the events/classifications may comprise finger print detection as taught in para. 23, where the metadata associated with the fingerprint allows for an adapted watermark embedding, where the adapted watermark embedding is an identified signal that mechanically drives a microphone diaphragm which is a mechanical apparatus, disposed near a speaker as per para. ,253 and 385, via microphones in the receiver of the neighboring device, and where the audio and embedded watermark are played as per para. 267 and 253).

However Sharma does not clearly disclose the above features being in the same embodiment.
It would have been obvious to one skilled in the art that the various functions could be implemented in the same embodiment for the purpose of implementing an improved interface with improved functionality for the user.

As per claim 18, each  fingerprint is generated from a plurality of peaks identified within a Fast Fourier Transform (FFT) frame of the audio track at the time location of the trigger point corresponding to the fingerprint.





As per claim 22,27, the method of the claim 17 rejection requires an apparatus with a processor and memory and associated software in order to be configured for detecting a trigger point within a signal stream using a fingerprint associated with the trigger point and triggering an event associated with the detected trigger point (The method of the claim 17 rejection requires a configured processor with software in order to implement the recited steps).




Allowable Subject Matter

Claims 14,15,24,26, would be allowable over the prior art of record assuming the 112 rejections are overcome without significantly changing the scope of the claims as best understood in view of applicant’s drawings.

Claims 1-13,16,21,25,28-30 are allowable over the prior art of record.


Response to Arguments

The submitted arguments have been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER KRZYSTAN whose telephone number is 571-272-7498, and whose email address is alexander.krzystan@uspto.gov

The examiner can usually be reached on m-f 7:30-4:00 est.
If attempts to reach the examiner by telephone or email are unsuccessful, the examiner’s supervisor, Fan Tsang can be reached on (571) 272-7547.  

The fax phone numbers for the organization where this application or proceeding is assigned are 571-273-8300 for regular communications and 571-273-8300 for After Final communications.
/ALEXANDER KRZYSTAN/Primary Examiner, Art Unit 2653                                                                                                                                                                                                        
Examiner Alexander Krzystan
May 23, 2003